                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MANSOUR AMIN HARRELL,

                       Petitioner,                    Case No. 1:18-cv-1132
v.                                                    Honorable Robert J. Jonker
JEFFREY S. GETTING,

                       Respondent.
____________________________/

                                            OPINION

               This is a habeas corpus action brought by a state probationer under 28 U.S.C.

§ 2254. Promptly after the filing of a petition for habeas corpus, the Court must undertake a

preliminary review of the petition to determine whether “it plainly appears from the face of the

petition and any exhibits annexed to it that the petitioner is not entitled to relief in the district

court.” Rule 4, Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be

summarily dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court

has the duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4

includes those petitions which raise legally frivolous claims, as well as those containing factual

allegations that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir.

1999). After undertaking the review required by Rule 4, the Court concludes that the petition must

be dismissed because it fails to raise a meritorious federal claim.
                                       Discussion

                I.     Factual allegations

                Petitioner Mansour Amin Harrell pleaded guilty in the Kalamazoo County Circuit

Court to possession with intent to deliver methamphetamine, Mich. Comp. Laws

§ 333.7401(2)(b)(i), and possession with intent to deliver another controlled substance, Mich.

Comp. Laws § 333.7401(2)(a)(iii). On August 29, 2016, the court sentenced Petitioner to

concurrent terms of one year in prison and four years of probation.

                Petitioner appealed his judgment of conviction and sentence, raising one issue:

Petitioner was illegally searched without probable cause and arraigned 93 hours after his arrest,

allowing the prosecution to concoct a pretext for the illegal search. The Michigan Court of Appeals

and Michigan Supreme Court denied leave to appeal on April 21, 2017, and December 27, 2017,

respectively.

                The petition raises one grounds for relief, as follows:

       Petitioner[’]s right to due process of law under the state and federal constitution.
       There [was] no warrant for [Petitioner’s] arrest.

       (1) [Petitioner] never consented to be searched. (2) [Petitioner] was not seen inside
       the premises by an officer executing the warrant. (3) The resisting charge [was]
       dismiss[ed] [in] district court. (4) The circuit court use[d] the dismiss[ed] charge
       to deny both motions.

(Pet., ECF No. 1, PageID.6.)

                II.    AEDPA standard

                This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

                                                  2
claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

                The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Williams, 529 U.S. at 381-82; Miller v. Straub, 299

F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly established Federal law” does not include

decisions of the Supreme Court announced after the last adjudication of the merits in state court.

Greene v. Fisher, 565 U.S. 34 (2011). Thus, the inquiry is limited to an examination of the legal

landscape as it would have appeared to the Michigan state courts in light of Supreme Court

precedent at the time of the state-court adjudication on the merits. Miller v. Stovall, 742 F.3d 642,

644 (6th Cir. 2014) (citing Greene, 565 U.S. at 38).

                A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood



                                                   3
and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir.

2003); Bailey, 271 F.3d at 656. This presumption of correctness is accorded to findings of state

appellate courts, as well as the trial court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith

v. Jago, 888 F.2d 399, 407 n.4 (6th Cir. 1989).

               III.    Illegal Search and Arrest

               Petitioner seeks relief based on an allegedly illegal search and arrest. This claim is

meritless for several reasons.

               First, Petitioner waived any challenge to the validity of the search and arrest when

he pleaded guilty. It has long been the case that a valid guilty plea bars habeas review of most

non-jurisdictional claims alleging antecedent violations of constitutional rights. See Tollett v.

Henderson, 411 U.S. 258, 267 (1973). Among claims not barred are those that challenge “the very

power of the State to bring the defendant into court to answer the charge against him,” Blackledge

v. Perry, 417 U.S. 21, 30 (1974), and those that challenge the validity of the guilty plea itself. See

Hill v. Lockhart, 474 U.S. 52, 58 (1985); Haring v. Prosise, 462 U.S. 306, 320 (1983); Tollett, 411

U.S. at 267. A plea not voluntarily and intelligently made has been obtained in violation of due



                                                   4
process and is void. See McCarthy v. United States, 394 U.S. 459, 466 (1969). Petitioner’s claim

does not challenge the power of the state to bring him into court. Thus, the only means available

for challenging his conviction is to claim that his plea is invalid, i.e., it was not knowingly and

voluntarily entered into. See Mabry v. Johnson, 467 U.S. 504, 508 (1984) (“It is well-settled that

a voluntary and intelligent plea of guilty made by an accused person, who has been advised by

competent counsel, may not be collaterally attacked.”). However, Petitioner does not contend that

his plea was involuntary or otherwise invalid. Consequently, he cannot now challenge the validity

of the search and arrest preceding his plea.

               Second, Petitioner’s claim, which is essentially a Fourth Amendment claim, is

barred by the doctrine of Stone v. Powell, 428 U.S. 465 (1976); see also Queen v. Scroggy, 99 F.3d

1302, 1332 (6th Cir. 1996) (noting that it is well-settled that Stone v. Powell bars Fourth

Amendment claims). In Stone v. Powell, the Supreme Court held that federal habeas review is not

available to a state prisoner alleging that his conviction rests on evidence obtained through an

unconstitutional search or seizure, as long as the state has given the petitioner a full and fair

opportunity to litigate the claim. Id.; see also Rashad v. Lafler, 675 F.3d 564, 570 (6th Cir. 2012).

               In order for the rule of Stone v. Powell to apply, the state must have provided, in

the abstract, a mechanism by which to raise the Fourth Amendment claim, and the presentation of

the claim in the case before the court must not have been frustrated by failure of that mechanism.

See Gilbert v. Parke, 763 F.2d 821, 823 (6th Cir. 1985). If these two inquiries are satisfied, federal

habeas review of the Fourth Amendment claim is precluded, even if the federal court deems the

state-court determination of the claim to have been in error. Id. at 824; accord Jennings v. Rees,

800 F.2d 72 (6th Cir. 1986); Markham v. Smith, 10 F. App’x 323, 326 (6th Cir. 2001).




                                                  5
               Petitioner cannot satisfy either prong of the Stone v. Powell standard. First, it is

beyond dispute that Michigan has a state procedural mechanism that provides a defendant a full

opportunity to raise a Fourth Amendment claim before trial. Even before the United States

Supreme Court decided that the federal exclusionary rule applied to state criminal proceedings,

Michigan courts applied the exclusionary rule to the fruits of unconstitutional searches and

seizures. See People v. Margelis, 186 N.W. 488 (Mich. 1922). After Mapp v. Ohio, 367 U.S. 643

(1961), Michigan courts consistently have acknowledged their duty, under both the federal and

state constitutions, to suppress evidence seized in violation of the Fourth Amendment. See, e.g.,

People v. David, 326 N.W.2d 485, 488 (Mich. Ct. App. 1982). Consequently, Michigan affords

criminal defendants a vehicle by which to raise Fourth Amendment challenges.

               To satisfy the remaining prong of Stone v. Powell, Petitioner must allege facts

showing that the state corrective mechanism has somehow broken down. See, e.g., Agee v. White,

809 F.2d 1487, 1490 (11th Cir. 1987) (habeas review not barred when state appellate court

completely ignored Fourth Amendment claim). The Sixth Circuit pointedly has held that the

doctrine of Stone v. Powell applies, even if the federal court deems the state-court determination

of the Fourth Amendment claim to have been in “egregious error.” Gilbert, 763 F.2d at 824 (citing

Riley v. Gray, 674 F.2d 522, 526 (6th Cir. 1982)).

               Petitioner has not alleged any facts indicating that the state’s mechanism has broken

down. Indeed, it is clear that the Michigan courts gave Petitioner’s claim full and proper

consideration. Petitioner has attached to his petition the transcript of the state-court hearing on his

motion to suppress evidence from the purportedly illegal search. (ECF No. 1-1, PageID.61-87.)

The transcript demonstrates that the trial court thoroughly considered the motion. The Michigan

Court of Appeals also reviewed Petitioner’s application for leave to appeal and determined that it



                                                  6
lacked merit. Petitioner subsequently applied for leave to appeal to the Michigan Supreme Court,

which denied his application. Therefore, even if this Court were to disagree with the determination

of the Michigan courts, that disagreement would be insufficient to demonstrate a break-down in

the state court’s corrective mechanisms. Gilbert, 763 F.2d at 824. Accordingly, because Petitioner

has failed to demonstrate either prong of Stone v. Powell, his claim of illegal search and arrest is

barred on habeas review.

                                             Conclusion

               In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.

                                    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court has already determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10 (1st Cir. 1991) (it

is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a certificate);

Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990) (requiring reversal where court summarily

dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr. of New York, 865 F.2d

44, 46 (2d Cir. 1989) (it was “intrinsically contradictory” to grant a certificate when habeas action




                                                  7
does not warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir.

1983) (issuing certificate would be inconsistent with a summary dismissal).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. at 467. Each issue must be considered under the standards set forth by the Supreme

Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this

Court has examined each of Petitioner’s claims under the Slack standard. Under Slack, 529 U.S.

at 484, to warrant a grant of the certificate, “[t]he petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Id. “A petitioner satisfies this standard by demonstrating that . . . jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003). In applying this standard, the Court may not conduct a full merits review,

but must limit its examination to a threshold inquiry into the underlying merit of Petitioner’s

claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability.

                The Court will enter a judgment and order consistent with this opinion.




Dated:     November 20, 2018                   /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  8
